Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TRANSAMERICA FUNDS Supplement dated April 30, 2010 to the Retail Prospectus dated March 1, 2010, as previously supplemented * * * Transamerica Asset Allocation  Conservative Portfolio Transamerica Asset Allocation  Growth Portfolio Transamerica Asset Allocation  Moderate Growth Portfolio Transamerica Asset Allocation  Moderate Portfolio Transamerica Multi-Manager Alternative Strategies Portfolio Transamerica Multi-Manager International Portfolio The following replaces the information in the Prospectus under the section entitled Management - Portfolio Construction Team: Portfolio Construction Team: Jon Hale, CFA, Co-Portfolio Manager since 2006 Hal Ratner, Co-Portfolio Manager since 2010 Michael Stout, CFA, Co-Portfolio Manager since 2006 Dan McNeela, CFA, Co-Portfolio Manager since 2010 The following replaces the information in the Prospectus under the section entitled Shareholder Information - Portfolio Construction Team: Name/Year Joined Fund Role Employer Positions Over Past Five Years Jon Hale, CFA/2006 Co-Portfolio Manager Morningstar Managing Investment Consultant Hal Ratner/2010 Co-Portfolio Manager Morningstar Senior Consultant Michael Stout, CFA/2006 Co-Portfolio Manager Morningstar Senior Consultant Dan McNeela, CFA/2010 Co-Portfolio Manager Morningstar Senior Consultant Prior to joining the Portfolio Construction Team, Mr. Hale and Mr. Stout served as asset allocation consultants since the funds inception; Mr. Ratner served as an asset allocation consultant since 2003; and Mr.
